COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Bray
Argued at Norfolk, Virginia


MICHAEL HANES, s/k/a
 JAMES MICHAEL HAYNES
                                          MEMORANDUM OPINION * BY
v.          Record No. 1262-95-1         JUDGE SAM W. COLEMAN III
                                               JULY 2, 1996
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                       E. Preston Grissom, Judge
            William P. Robinson (Robinson, Banks &
            Anderson, on brief), for appellant.

            Kathleen B. Martin, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     James Michael Haynes appeals his bench conviction for

possession of cocaine in violation of Code § 18.2-50.    Hanes

contends that the trial court erred by finding that probable

cause existed to arrest him and denying his motion to suppress

the cocaine recovered from his pocket, and by holding that he

knowingly and intelligently waived counsel for his preliminary

hearing.    We find no error and affirm the defendant's conviction.
                          I.   PROBABLE CAUSE

     Officers M. D. Daniel and Becky Roberson received a police

report identifying the make, year, color, and license plate of a

vehicle that was believed being used from which to make drug

sales.   Later that night, the officers saw the vehicle parked on
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
a public street.   Officer Daniel observed the vehicle's

occupants' heads "moving back and forth and bobbing up and down

inside."   According to Officer Daniel, this movement caused him

to believe that the occupants were engaged in criminal activity.

 The officers exited their patrol car and approached the

vehicle.

     As Officer Daniel approached the vehicle, he observed an

open container of Zima, an alcoholic beverage, on the console

between the driver and the passenger.   The defendant was sitting

in the driver's seat.   According to Officer Daniel, neither the

defendant nor the passenger appeared to be old enough to possess

alcohol.   Officer Daniel asked the defendant for his name, age,

Social Security number, and address.    The defendant gave his name

and a Social Security number, and stated that he was nineteen

years old.   The defendant also volunteered to be personally

searched, which revealed no weapons.    When Officer Daniel asked

the defendant if the alcohol on the console belonged to him,

neither the defendant nor the passenger "fessed up," according to

the officer.
     Officer Daniel returned to the patrol car to verify the

identification information.   When the defendant and the passenger

attempted to walk away from the vehicle, Officer Daniel stated,

"[y]ou-all need to get back in" the car.   The police dispatch

informed Officer Daniel that the Social Security number the

defendant gave belonged to a woman in Alexandria.   Officer Daniel




                               - 2 -
returned to the vehicle and informed the defendant that he was

under arrest for possession of alcohol.    The officers took

control of the defendant and conducted a search of his person,

which resulted in the recovery of "a small baggy" of cocaine from

his pants pocket.   The defendant then pulled away from the

officers and fled into an abandoned building.

     The Fourth Amendment is not implicated when a police officer

merely approaches a vehicle that is parked in a public area and

asks the occupants for identification information.    Carson v.

Commonwealth, 12 Va. App. 497, 500, 404 S.E.2d 919, 920, aff'd en

banc, 13 Va. App. 280, 410 S.E.2d 412 (1991), aff'd, 244 Va. 293,

421 S.E.2d 415 (1992); Richards v. Commonwealth, 8 Va. App. 612,

615, 383 S.E.2d 268, 270 (1989).   Therefore, on the facts of this

case, no fourth amendment seizure occurred until Officer Daniel

instructed the defendant and his companion to remain in the car

while he verified the information they gave.    See Wechsler v.

Commonwealth, 20 Va. App. 162, 169-70, 455 S.E.2d 744, 747

(1995).

     Officers Daniel and Roberson had received a police report

that the particular vehicle in which the defendant was sitting

was believed to be involved in drug dealing.    Officer Daniel

observed the defendant and the passenger engage in furtive

movements inside the vehicle.   As Officer Daniel approached the

vehicle, he saw an open container of alcohol on the console

between the defendant and the passenger.   Daniel did not believe



                                - 3 -
that either individual looked old enough to possess alcohol and

neither acknowledged that the beverage was his.   In response to

Officer Daniel's questioning, the defendant stated that he was

nineteen years old.   On these facts, the officers had reason to

believe that the defendant and the passenger were minors and that

they illegally possessed an alcoholic beverage.   Code § 4.1-305.

  Therefore, the officers were justified in briefly detaining the

defendant and his companion while they verified the

identification information.   Phillips v. Commonwealth, 17 Va.

App. 27, 30, 434 S.E.2d 918, 920 (1993) (holding that where a

police officer possesses reasonable and articulable suspicion

"that a person is involved in criminal activity, the officer may

. . . detain the person briefly for the purpose of confirming or

dispelling his suspicion").

     The false Social Security number the defendant gave was

additional indicia of illegal activity, see Jones v.

Commonwealth, 230 Va. 14, 19, 334 S.E.2d 536, 540 (1985);
Wechsler, 20 Va. App. at 172, 455 S.E.2d at 748, and combined

with the presence of an open container of alcohol in the vehicle,

the defendant's youthful appearance, and his admission that he

was nineteen, was sufficient to warrant a reasonable person in

believing that an offense had been committed.   The fact that the

record does not show the passenger's age 1 or establish

     1
       The record does indicate that the passenger was also cited
for illegal possession of alcohol.




                               - 4 -
conclusively that the alcohol belonged to the defendant does not

render the arrest unlawful because a prima facie showing of

criminal activity is not required to establish probable cause

that an offense was being committed.     Quigley v. Commonwealth, 14
Va. App. 28, 34, 414 S.E.2d 851, 855 (1992).      Accordingly, the

cocaine found in the defendant's pants pocket was recovered

during a search incident to a lawful arrest.      Buck v.

Commonwealth, 20 Va. App. 298, 304, 456 S.E.2d 534, 537 (1995).
                       II.    WAIVER OF COUNSEL

     The Commonwealth has the burden of proving by "clear,

precise, and unequivocal evidence" that the defendant has

voluntarily and intelligently waived the right to counsel.       Van

Sant v. Commonwealth, 224 Va. 269, 273, 295 S.E.2d 883, 885

(1982).    "In the event the accused desires to waive his right to

counsel, and the court ascertains that such waiver is voluntarily

and intelligently made, then the court shall provide the accused

with a statement to be executed by the accused to document his

waiver."   Code § 19.2-160.    A statement of waiver that is

executed in accordance with Code § 19.2-160 "may establish a
prima facie case of waiver."     Van Sant, 224 Va. at 274, 295

S.E.2d at 886.

     Here, the defendant signed a waiver form that set forth in

detail his rights to be represented by an attorney.     The general

district court judge signed a statement confirming that he orally

advised the defendant of those rights and found that they were




                                 - 5 -
knowingly, voluntarily, and intelligently waived.   The only

evidence that contradicts the waiver form is the defendant's

trial testimony that before executing the waiver form, he "asked

if [he] could have more time to get a lawyer" and the district

court judge refused and stated, "we will try it today."   However,

the trial judge was able to observe the defendant's demeanor and

evaluate his credibility, and he had discretion to accept the

facts set forth in the waiver form over the defendant's

conflicting testimony.   See Long v. Commonwealth, 8 Va. App. 194,

198-99, 379 S.E.2d 473, 476 (1989).    Because the record contains

no other evidence that "contradicts the factual statements in the

waivers," the evidence is sufficient to prove that the defendant

voluntarily and intelligently waived his sixth amendment right to

counsel for the preliminary hearing.    Edwards v. Commonwealth, 21
Va. App. 116, 126, 462 S.E.2d 566, 571 (1995).

                                                          Affirmed.




                               - 6 -